Citation Nr: 0006962	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-03 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to Dependent's Educational Assistance benefits 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from March 1971 until December 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1997, 
from the Portland, Oregon, regional office (RO) of the 
Department of Veterans Affairs (VA) which determined that 
eligibility to Dependent's Educational Assistance was not 
established.  


FINDING OF FACT

The veteran is not an eligible person to receive Dependents' 
Educational Assistance.  


CONCLUSION OF LAW

The criteria for an exercise of jurisdiction by the Board 
have not been met.  38 U.S.C.A. §§ 511(a), 7104(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested a 100 percent permanent and totally 
disabled rating in August 1997.  In an October 1997 rating 
decision, the RO determined that eligibility to Dependent's 
Educational Assistance was not established as the evidence 
does not show that the veteran currently has a total service-
connected disability, permanent in nature.  The veteran 
disagreed with this determination concerning his claim for 
Chapter 35 benefits.  A statement of the case was issued and 
the veteran perfected his appeal.  The veteran contends that 
Dependents' Educational Assistance benefits under Chapter 35 
are warranted as a result of his being permanently and 
totally disabled due to a service-connected disability.

With limitations, the term "eligible person" for educational 
assistance under Chapter 35 means a child, surviving spouse, 
or spouse of a veteran who, inter alia, has a permanent total 
service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 
C.F.R. § 3.807(b).  Under 38 C.F.R. § 3.340(b) (1999), 
permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue through the 
life of the disabled person and the age of that person may be 
considered.  Thus, for the veteran to be considered 
permanently and totally disabled, his service-connected 
disability(ies), must be reasonably certain to continue 
without substantial improvement for the remainder of his 
life.

The law provides that "[t]he Secretary [of Veterans Affairs] 
shall decide all questions of law and fact necessary to a 
decision by the Secretary under a law that affects the 
provision of benefits by the Secretary to veterans or the 
dependents or survivors of veterans." 38 U.S.C.A. § 511(a) 
(West 1991).  The Board makes such decisions for the 
Secretary.  38 U.S.C.A. § 7104(a) (West 1991).  The initial 
question to be addressed on this claim is whether the Board 
has jurisdiction; because there is no jurisdiction if a 
decision would not affect the provision of benefits to 
veteran.  See Mintz v. Brown, 6 Vet. App. 277 (1994).

Before addressing the merits of the claim, that is, whether 
the veteran has a permanent and total disability(ies), the 
Board must addresses whether he is a proper proponent of the 
particular legal rights on which he bases his claim.  As 
defined by statute, the term "eligible person" for 
educational assistance under Chapter 35 means a child, 
surviving spouse, or spouse of a veteran who, inter alia has 
a permanent total service-connected disability.  While the 
eligibility of his child or spouse is derived from the 
veteran's eligibility, he is not included in the definition 
of eligible persons.  That is, there is no benefit which 
accrues to him pursuant to the Chapter 35 of Title 38, United 
States Code.  The veteran, in this case, has not filed a 
claim for benefits on behalf of a person alleged to be an 
eligible person.  Under these circumstances, the Board lacks 
jurisdiction to entertain the claim and it must be dismissed.



ORDER

The claim for a establishing eligibility to Dependents' 
Educational Assistance is dismissed.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

